                      Case 1:20-mj-00231-ZMF Document 1 Filed 11/16/20 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                        DistrictDistrict
                                                   __________    of Columbia
                                                                         of __________

                  United States of America                           )
                             v.                                      )
                KENNETH DEBERRY                                      )       Case No.
             DOB: xx/xx/xxxx-PDID: xxx-xxx                           )
                                                                     )
                                                                     )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   November 14, 2020              in the county of            Washington          in the
                       District of            Columbia          , the defendant(s) violated:
            Code Section                                                        Offense Description
18 U.S.C. § 922(g)(1)                             knowing he had previously been convicted of a crime punishable by
                                                  imprisonment for a term exceeding one year, did possess in and affecting
                                                  commerce, a firearm and ammunition, and did receive a firearm and
                                                  ammunition, which had been shipped and transported in interstate and
                                                  foreign commerce, that is, an Interarms Revolver Special, .38 caliber firearm
                                                  and .38 caliber ammunition.




         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔Continued on the attached sheet.
         ’



                                                                                               Complainant’s signature

                                                                                        JERIN RUTHERFORD, Officer, MPD
                                                                                                Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1                                 2020.11.16
by Telephone (specify reliable electronic means).                                                                        13:47:41
Date:             11/16/2020
                                                                                                                         -05'00'
                                                                                                  Judge’s signature

City and state:                           Washington, DC                             ZIA M. FARUQUI, U.S. Magistrate Judge
                                                                                                Printed name and title




        Print                        Save As...                   Attach                                                 Reset
